Mr. Justice Wole
delivered the opinion of the Court.
Andrés Pol Serrano attempted to obtain some action of the court, pending the appeal of his adversary in the foregoing ease. The court denied further action for the reason that the appeal of said adversary deprived the court of jurisdiction.
We doubt with the appellant whether in every case the appeal would prevent an injunction in the same suit to avert fresh abuses. However, in this case we are satisfied that *71the attempt of the plaintiff was to obtain an injunction for the same acts which were covered by the judgment of the district court.
The judgment of the court should be affirmed: